DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Regarding claim 1, the limitation “memory” in line 9 should be changed to –the memory--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 14, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 4, 14, and 18 recite the limitation “the field of view” which renders the claim indefinite. It is unclear to what field of view this limitation refers to. For example it could be the field of view of a patient, a surgeon, a camera, a sensor, etc. For the present purposes of examination, the limitation has been interpreted as the field of view of a surgeon or operator. Further clarification is required.
Claims dependent upon a claim rejected under 35 U.S.C. 112(b) are also rejected under the same statute because they each inherit the indefiniteness of the claim(s) they respectively depend upon. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11-15, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meglan (WO 2016/133644, August 25, 2016, citations correspond to related US application US 2018/0032130).
Regarding claim 1, Meglan discloses a surgical system (“surgical system” [0010]), comprising: 
a surgical instrument configured for insertion at least partially into an internal body cavity of a patient (“a surgical system includes a surgical instrument” [0010]; also see “endoscope's field of view” [0031]), the surgical instrument having an adjustable setting (“switches or dials for an electrosurgical or electromechanical instrument” [0048]); 
a display device (“an augmented reality head mounted display (ARHMD)” [0024]; also see display 112, Fig. 1 and corresponding description and ARHMD 118. Fig. 3 and corresponding description); 
a controller in communication with the surgical instrument and the display device (controller 102, Fig. 1 and corresponding description; also see [0048]), the controller including: 
a memory storing the adjustable setting of the surgical instrument (memory 106, Fig. 1 and corresponding description); and 
a processor (processor 104, Fig. 1 and corresponding description) configured to: 
read from memory the adjustable setting of the surgical instrument (“Any of the herein described methods, programs, algorithms or codes may be contained on one or more machine-readable media or memory. The term “memory” may include a mechanism that provides (e.g., stores and/or transmits) information in a form readable by a machine such a processor, computer, or a digital processing device. For example, a memory may include a read only memory (ROM), random access memory (RAM), magnetic disk storage media, optical storage media, flash memory devices, or any other volatile or non-volatile memory storage device. Code or instructions contained thereon can be represented by carrier wave signals, infrared signals, digital signals, and by other like signals.” [0059]);
generate a virtual button corresponding to the adjustable setting of the surgical instrument (“a virtual control panel may be shown on the ARHMD 118a so that the clinician can interact with virtual/air-based controls such as, but not limited to, switches or dials for an electrosurgical or electromechanical instrument or a virtual keyboard.” [0048]); and 
display the virtual button on the display device, wherein the displayed virtual button is selectable by a user to implement a corresponding setting on the surgical instrument (“a virtual control panel may be shown on the ARHMD 118a so that the clinician can interact with virtual/air-based controls such as, but not limited to, switches or dials for an electrosurgical or electromechanical instrument or a virtual keyboard. Using virtual/air-based controls reduces the number of sterile equipment needed in an OR. As described above, gesture detector 132 would detect the hand and/or finger movement of the surgeon and transmit a signal indicative of such movement to controller 102. The controller 102 would spatially resolve the detected hand and/or finger movement along with the virtual/air-based controls to perform a command based on the clinician's hand and/or finger movement.” [0048]).
	Regarding claim 2, as best understood in light of the 35 USC 112(b) rejection stated above, Meglan further discloses wherein in displaying the virtual button, the display device projects the virtual button into the field of view (“An ARHMD places a transparent surface between the clinician's eyes and the world around them.” [0024]; also see [0030]).
	Regarding claim 3, Meglan further discloses wherein the display device is a headset (ARHMD 118, Fig. 3 and corresponding description).
	Regarding claim 4, as best understood in light of the 35 USC 112(b) rejection stated above, Meglan further discloses wherein in displaying the virtual button, the display device projects the virtual button onto at least one of: the surgical instrument, another surgical instrument, a monitor ([0054]), or an available free space within the field of view (“An ARHMD places a transparent surface between the clinician's eyes and the world around them.” [0024]; also see [0030]).
	Regarding claim 5, Meglan further discloses further comprising an image capture device configured to capture movement to determine whether the virtual button has been selected (“e system 100 also includes an image capture device 108, e.g., a camera, that records still frame images or moving images. One or more image captured devices 108 may be placed in one or more locations in the surgical environment including, but not limited to, above the operating table, on surgical tools, on various portions of a robotic surgical system, etc.” [0036]; also see [0012], “image capture device 122” [0039], “camera” [0040], [0048]).
	Regarding claim 6, Meglan further discloses wherein the image capture device captures movement of a hand or a finger to an area where the virtual button is projected to determine whether the virtual button has been selected (“Using the ARHMD and a computerized oversight system, the clinician may have their hand and finger movements monitored and the clinician may interact with virtual air-based controls (e.g., switches, dials, keyboards, etc.). As such, complex commands can be transferred to the computer oversight system without the need for sterile equipment.” [0026]; also see [0048]).
	Regarding claim 7, Meglan further discloses wherein the image capture device captures movement of eyes to an area where the virtual button is projected to determine whether the virtual button has been selected (“The ARHMD 118 also includes eye tracking modules 124 configured to track eye movement of the clinician wearing the ARHMD 118. Eye tracking modules 124 emit light that is reflected off of the eye and detected by a camera or any other optical sensors. The detected reflected light is analyzed by the controller 102 to extract eye rotation from changes in reflections. In some embodiments, the controller 102 may use corneal reflection and the center of the pupil as features to track over time. In other embodiments, reflections from the front of the cornea and the back of the lens are used to track eye movement. In yet other embodiments, features from inside the eye, e.g., the retinal blood vessels, are followed as the eye rotates. These methods of eye tracking are capable of tracking the gaze of the clinician so that the controller 102 may determine a location of interest for the clinician. The eye tracking module 124 is also capable of interpreting non-hand centric intention indications such as blink patterns.” [0040]; also see [0044]).
	Regarding claim 8, Meglan further discloses wherein the surgical instrument is a tissue resecting instrument (“any type of surgical instrument 204 (e.g., probe, end effectors, graspers, knifes, scissors, etc.) attached to the robotic arms 206” [0050]), wherein the tissue resecting instrument is activated according to the selected virtual button (“In some embodiments, a virtual control panel may be shown on the ARHMD 118a so that the clinician can interact with virtual/air-based controls such as, but not limited to, switches or dials for an electrosurgical or electromechanical instrument or a virtual keyboard.” [0048]).	
	Regarding claim 9, Meglan further discloses wherein selecting the virtual button further causes the processor to: generate a virtual adjustment button for the selected virtual button, wherein the virtual adjustment button is configured to adjust the selected adjustable setting; and display the virtual adjustment button on the display device, wherein the virtual adjustment button is selectable by the user to adjust the selected adjustable setting to a desired state; set the surgical instrument to the desired state (“In some embodiments, a virtual control panel may be shown on the ARHMD 118a so that the clinician can interact with virtual/air-based controls such as, but not limited to, switches or dials for an electrosurgical or electromechanical instrument or a virtual keyboard. Using virtual/air-based controls reduces the number of sterile equipment needed in an OR. As described above, gesture detector 132 would detect the hand and/or finger movement of the surgeon and transmit a signal indicative of such movement to controller 102. The controller 102 would spatially resolve the detected hand and/or finger movement along with the virtual/air-based controls to perform a command based on the clinician's hand and/or finger movement.” [0048]; also see [0026]).	
	Regarding claim 11, Meglan further discloses wherein the processor is further configured to display status information indicating the corresponding setting of the surgical instrument (“portion 140 of screen 138 which indicates the tool status” [0044]).

	Regarding claim 12, Meglan discloses a surgical instrument (“a surgical system includes a surgical instrument, a first augmented reality head mounted display configured to be worn by a first user, and a second augmented reality head mounted display configured to be worn by a second user.” [0010]) coupled to an image capture device configured to capture movement (“The first augmented reality head mounted device includes a first image capture device configured to capture an image of a surgical environment and provide the first image to the controller” [0013]; image capture device 108, Fig. 1 and corresponding description), the surgical instrument comprising: 
	a controller (controller 102, Fig. 1 and corresponding description) in communication with a display device (display 112, Fig. 1 and corresponding description; also see ARHMD 118, Fig. 3 and corresponding description), the controller including: 
		a memory storing an adjustable settings of the surgical instrument (memory 106, Fig. 1 and corresponding description); and 
		a processor (processor 104, Fig. 1 and corresponding description; also see [0059]) configured to: 
			read from memory the adjustable settings of the surgical instrument; generate a virtual button corresponding to the surgical instrument (“In some embodiments, a virtual control panel may be shown on the ARHMD 118a so that the clinician can interact with virtual/air-based controls such as, but not limited to, switches or dials for an electrosurgical or electromechanical instrument or a virtual keyboard.” [0048]; also see [0059]); 
			display the virtual button on the display device (“shown on the ARHMD 118a” [0048]), wherein the displayed virtual button is selectable by a user to implement a corresponding setting on the surgical instrument (“the clinician can interact with virtual/air-based controls such as, but not limited to, switches or dials for an electrosurgical or electromechanical instrument or a virtual keyboard.” [0048]); 
			capture movement and generate a virtual adjustment button for the selected virtual button, wherein the virtual adjustment button is configured to adjust the selected adjustable setting (“gesture detector 132 would detect the hand and/or finger movement of the surgeon and transmit a signal indicative of such movement to controller 102” [0048]); 
			display the virtual adjustment button on the display device, wherein the virtual adjustment button is selectable by the user to adjust the selected adjustable setting to a desired state (“switches or dials” [0048]); and 
			set the surgical instrument to the desired state (“The controller 102 would spatially resolve the detected hand and/or finger movement along with the virtual/air-based controls to perform a command based on the clinician's hand and/or finger movement.” [0048]).
	Regarding claim 13, Meglan further discloses wherein the display device is a headset (ARHMD 118, Fig. 3 and corresponding description).
Regarding claim 14, as best understood in light of the 35 USC 112(b) rejection stated above, Meglan further discloses wherein in displaying the virtual button or the virtual adjustment button, the display device projects the virtual button or the virtual adjustment button onto at least one of: the surgical instrument, another surgical instrument, a monitor ([0054]), or an available free space within the field of view (“An ARHMD places a transparent surface between the clinician's eyes and the world around them.” [0024]; also see [0030]).
	Regarding claim 15, Meglan further discloses wherein the image capture device captures movement of a hand, a finger, (“Using the ARHMD and a computerized oversight system, the clinician may have their hand and finger movements monitored and the clinician may interact with virtual air-based controls (e.g., switches, dials, keyboards, etc.). As such, complex commands can be transferred to the computer oversight system without the need for sterile equipment.” [0026]; also see [0048]) or eyes to an area where the virtual button or the virtual adjustment button is projected to determine whether the virtual button or the virtual adjustment button has been selected (“The ARHMD 118 also includes eye tracking modules 124 configured to track eye movement of the clinician wearing the ARHMD 118. Eye tracking modules 124 emit light that is reflected off of the eye and detected by a camera or any other optical sensors. The detected reflected light is analyzed by the controller 102 to extract eye rotation from changes in reflections. In some embodiments, the controller 102 may use corneal reflection and the center of the pupil as features to track over time. In other embodiments, reflections from the front of the cornea and the back of the lens are used to track eye movement. In yet other embodiments, features from inside the eye, e.g., the retinal blood vessels, are followed as the eye rotates. These methods of eye tracking are capable of tracking the gaze of the clinician so that the controller 102 may determine a location of interest for the clinician. The eye tracking module 124 is also capable of interpreting non-hand centric intention indications such as blink patterns.” [0040]; also see [0044]).
	Regarding claim 17, Meglan further discloses wherein the processor is further configured to display status information indicating the corresponding setting of the surgical instrument (“portion 140 of screen 138 which indicates the tool status” [0044]).

	Regarding claim 18, Meglan discloses, as best understood in light of the 35 USC 112(b) rejection stated above, a surgical system (“surgical system” [0010]) comprising: 
	a tissue resecting instrument (“a surgical system includes a surgical instrument” [0010]; also see (“any type of surgical instrument 204 (e.g., probe, end effectors, graspers, knifes, scissors, etc.) attached to the robotic arms 206” [0050]) having an adjustable setting “switches or dials for an electrosurgical or electromechanical instrument” [0048]; 
	an image capture device configured to capture movement (“system 100 also includes an image capture device 108, e.g., a camera, that records still frame images or moving images. One or more image captured devices 108 may be placed in one or more locations in the surgical environment including, but not limited to, above the operating table, on surgical tools, on various portions of a robotic surgical system, etc.” [0036]; also see [0012], “image capture device 122” [0039], “camera” [0040], [0048]).; and 
a controller in communication with the tissue resecting instrument and a display device (controller 102, Fig. 1 and corresponding description; also see [0048]), the controller including: 
		a memory storing the adjustable setting of the tissue resecting instrument (memory 106, Fig. 1 and corresponding description); and 
		a processor (processor 104, Fig. 1 and corresponding description) configured to: 
			read from memory the adjustable setting of the tissue resecting instrument (“Any of the herein described methods, programs, algorithms or codes may be contained on one or more machine-readable media or memory. The term “memory” may include a mechanism that provides (e.g., stores and/or transmits) information in a form readable by a machine such a processor, computer, or a digital processing device. For example, a memory may include a read only memory (ROM), random access memory (RAM), magnetic disk storage media, optical storage media, flash memory devices, or any other volatile or non-volatile memory storage device. Code or instructions contained thereon can be represented by carrier wave signals, infrared signals, digital signals, and by other like signals.” [0059]);
	 		generate a virtual button corresponding to the adjustable setting of the resecting instrument (“In some embodiments, a virtual control panel may be shown on the ARHMD 118a so that the clinician can interact with virtual/air-based controls such as, but not limited to, switches or dials for an electrosurgical or electromechanical instrument or a virtual keyboard.” [0048]); 
			display the virtual button on the display device (“shown on the ARHMD 118a” [0048], wherein the displayed virtual button is selectable by a user to implement a corresponding setting on the tissue resecting instrument (“the clinician can interact with virtual/air-based controls such as, but not limited to, switches or dials for an electrosurgical or electromechanical instrument or a virtual keyboard.” [0048]); 
			project the virtual button onto at least one of: the surgical instrument, another surgical instrument, a monitor, or an available free space within the field of view (“An ARHMD places a transparent surface between the clinician's eyes and the world around them.” [0024]; also see [0030]).;
 			capture movement of eyes (“The ARHMD 118 also includes eye tracking modules 124 configured to track eye movement of the clinician wearing the ARHMD 118. Eye tracking modules 124 emit light that is reflected off of the eye and detected by a camera or any other optical sensors. The detected reflected light is analyzed by the controller 102 to extract eye rotation from changes in reflections. In some embodiments, the controller 102 may use corneal reflection and the center of the pupil as features to track over time. In other embodiments, reflections from the front of the cornea and the back of the lens are used to track eye movement. In yet other embodiments, features from inside the eye, e.g., the retinal blood vessels, are followed as the eye rotates. These methods of eye tracking are capable of tracking the gaze of the clinician so that the controller 102 may determine a location of interest for the clinician. The eye tracking module 124 is also capable of interpreting non-hand centric intention indications such as blink patterns.” [0040]; also see [0044]), hands or fingers to an area where the virtual button is projected (“Using the ARHMD and a computerized oversight system, the clinician may have their hand and finger movements monitored and the clinician may interact with virtual air-based controls (e.g., switches, dials, keyboards, etc.). As such, complex commands can be transferred to the computer oversight system without the need for sterile equipment.” [0026]; also see [0048]) and generate virtual adjustment button for the selected adjustable setting, wherein the virtual adjustment button is configured to adjust the selected adjustable setting (“gesture detector 132 would detect the hand and/or finger movement of the surgeon and transmit a signal indicative of such movement to controller 102” [0048]);
 			display the virtual adjustment button of the selected adjustable setting on the display device, wherein the virtual adjustment button is selectable by the user to adjust the selected adjustable setting to a desired state (“switches or dials” [0048]); 
			project the virtual adjustment button of the selected adjustable setting onto at least one of: the surgical instrument, another surgical instrument, a monitor, or an available free space within the field of view (“An ARHMD places a transparent surface between the clinician's eyes and the world around them.” [0024]; also see [0030]); and 
			capture movement of eyes, hands or fingers to an area where the virtual adjustment button is projected and set the tissue resecting instrument to the desired state (“The controller 102 would spatially resolve the detected hand and/or finger movement along with the virtual/air-based controls to perform a command based on the clinician's hand and/or finger movement.” [0048]).

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Meglan as applied to claims 1 and 12, respectively, above and further in view of Alsac et al. (US 2015/0148828, May 28, 2015, hereinafter “Alsac”).
	Regarding claim 10, Meglan discloses the limitations of claim 1 as stated above but is silent on wherein the adjustable setting includes fluid pressure, blade movement, or blade speed.
	However, Alsac teaches, in the same field of endeavor, wherein the adjustable setting includes fluid pressure, blade movement, or blade speed (“In one advantageous embodiment, the remote actuation means also include a control element. This element allows the practitioner to manipulate the cutting device himself and to actuate the cutting blades at the appropriate moment, while enabling him to adjust the movement and actuation speed of the blades.” [0027]). 
	Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Meglan with wherein the adjustable setting includes fluid pressure, blade movement, or blade speed as taught by Alsac in order to provide setting that are optimized for a particular procedure ([0020] of Alsac).
	Regarding claim 16, Meglan discloses the limitations of claim 12 as stated above and further discloses wherein the surgical instrument is a tissue resecting instrument (“any type of surgical instrument 204 (e.g., probe, end effectors, graspers, knifes, scissors, etc.) attached to the robotic arms 206” [0050]), wherein the tissue resecting instrument is activated according to the selected virtual button or virtual adjustment button (“In some embodiments, a virtual control panel may be shown on the ARHMD 118a so that the clinician can interact with virtual/air-based controls such as, but not limited to, switches or dials for an electrosurgical or electromechanical instrument or a virtual keyboard.” [0048]).	
	Meglan is silent on to activate the fluid pressure, blade movement, or blade speed settings.
	However, Alsac teaches, in the same field of endeavor, to activate the fluid pressure, blade movement, or blade speed settings (“In one advantageous embodiment, the remote actuation means also include a control element. This element allows the practitioner to manipulate the cutting device himself and to actuate the cutting blades at the appropriate moment, while enabling him to adjust the movement and actuation speed of the blades.” [0027]). 
	Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Meglan with to activate the fluid pressure, blade movement, or blade speed settings as taught by Alsac in order to provide setting that are optimized for a particular procedure ([0020] of Alsac).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793